Citation Nr: 1739692	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for Posner-Schlossman glaucoma 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In its decision, the RO denied a disability rating in excess of 10 percent for the Veteran's service-connected eye disorder.  The Veteran appealed the denial of a higher rating.  

In November 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board remanded this case for further development in October 2014.

After receiving an ambiguous letter from the Veteran, in May 2017, the Board mailed a letter to the Veteran to clarify whether he was withdrawing his appeal of the disability rating assigned to his eye disorder.  The Veteran responded through his representative.  In a June 2017 letter, the representative replied that the Veteran was withdrawing his appeal of other issues, but he wished to continue the appeal of his eye disorder increased rating claim.  In his letter to the Board, the representative also expressed disagreement with one of the findings in a March 2017 rating decision issued by the RO - specifically the finding that the Veteran's prior request for a total disability rating based on individual unemployability (TDIU) was moot because, as a result of other benefits granted to the Veteran, he now received a total 100 percent combined rating for service-connected disabilities.  

The Board has therefore considered whether the separate issue of TDIU has been raised as part of the eye disorder rating appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that TDIU was not a separate claim, but must be raised as part of the appeal of an initial rating or a claim for an increased rating.  Explaining this principle, the Court said, "we hold that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Id. at 453-454.  The Board finds that TDIU has not been raised as part of this appeal because the Veteran's eye disorder claim has never been "a disability upon which entitlement to TDIU is based" as those terms are used in Rice.  In his hearing testimony, the Veteran said that he did not believe his eye disorder prevented him from working.  Thus, the Veteran's statements are best understood as suggesting that his many other service-connected disabilities, either individually or in combination, prevent him from working.  

Because the issue is outside of its jurisdiction, the Board will express no opinion on whether the RO was correct to decide that the Veteran's TDIU claim was moot.  If the Veteran desires to appeal that issue - or any issue decided in the March 2017 rating decision - the Veteran should file a notice of disagreement within one year from the date that decision was issued.  See 38 C.F.R. § 20.302 (2016).


FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether, throughout the relevant appeal period, the Veteran's service-connected eye disability has been manifested by a concentric contraction with an average remaining visual field greater than 46 degrees but less than 60 degrees.

2. The evidence is at least evenly balanced as to whether, from May 13, 2011 to November 10, 2011, the Veteran's service-connected eye disability was manifested by corrected distance visual acuity of 20/50 in both eyes.  

3. There is no competent evidence that the Veteran's service-connected eye disability was simultaneously manifested by corrected distance visual acuity worse than 20/40 in the right eye and corrected distance visual acuity of 20/50 or worse in the left eye at any time between June 28, 2010 and May 13, 2011 or at any time after November 10, 2011.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for Posner-Schlossman glaucoma have not been met prior to May 13, 2011.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.75, 4.76, 4.77, 4.78, 4.79, Diagnostic Codes 6013, 6066, 6080 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 20 percent, but no higher, for Posner-Schlossman glaucoma were met from May 13, 2011 to November 10, 2011.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.75, 4.76, 4.77, 4.78, 4.79, Diagnostic Codes 6013, 6066, 6080.

3. The criteria for an evaluation in excess of 10 percent for Posner-Schlossman glaucoma have not been met since November 10, 2011.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.75, 4.76, 4.77, 4.78, 4.79, Diagnostic Codes 6013, 6066, 6080.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270. With respect to his claim for an increased rating for his service-connected eye disorder, the AOJ provided the required notice in a letter to the Veteran dated July 2010.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  To help decide the Veteran's claim, the AOJ obtained copies of the Veteran's service treatment records, post-service VA treatment records and also the records of certain medical providers in private practice identified by the Veteran.

The RO arranged for the Veteran's eyes to be examined in August 2010.  During his November 2012 hearing testimony, the Veteran suggested that, with respect to his left eye, his service-connected eye disorder may have worsened in severity since the previous examination.  For this reason, the Board remanded the case for a new examination, which took place in November 2015.  

The duty to assist requires the Board to enforce compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In October 2014, the Board instructed the RO to arrange a new examination of the Veteran's eyes, to obtain updated VA treatment records, and to obtain copies of specific records from an ophthalmology clinic at Offutt Air Force Base.  On remand, the RO successfully obtained the outstanding VA treatment records and the ophthalmology records from Offutt Air Force Base.  By acquiring these records, and by arranging the November 2015 VA eye examination, the RO substantially complied with the Board's remand instructions.

Having taken these steps, the Board finds that VA has complied with its duties to notify and assist the Veteran in this case.  

II.	Increased Rating for an Eye Disorder

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).

The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board will assign a staged rating for Posner-Schlossman glaucoma of 10 percent from June 28, 2010 to May 13, 2011, 20 percent from May 13, 2011 to November 10, 2011, and 10 percent from November 10, 2011 and continuing.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's Posner-Schlossman glaucoma is rated under 38 C.F.R. § 4.79, Diagnostic Code 6013.  Under these rating criteria, glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is required.  Id. 

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6081.  

Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2016).  Central visual acuity should be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  38 C.F.R. § 4.76.  For example, under Diagnostic Code 6066, a 10 percent disability rating is warranted when vision in one eye is 20/100 and vision in the other eye is 20/40.  38 C.F.R. § 4.79.

Measurement of the visual field will be made when there is disease of the optic nerve or where otherwise indicated.  38 C.F.R. § 4.76.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field (in degrees) in each of the eight 45 degree principal meridians.   38 C.F.R. § 4.77(a).  According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating; loss of the temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, or if unilateral, a 10 percent rating is authorized, or it may be rated as 20/50.  Id.  A 30 percent rating is authorized for the loss of the inferior half of the visual field bilaterally; if unilateral, a 10 percent rating is authorized, or each affected eye may be evaluated as 20/50.  A 30 percent rating is also authorized for the loss of the superior half of the visual field bilaterally; if unilateral, a 10 percent rating is authorized, or each affected eye may be evaluated as 20/50.  Id.

A 100 percent rating is authorized for a bilateral concentric contraction of the visual field with only 5 degrees remaining; if such a contraction is unilateral, a 30 percent rating is authorized, or each affected eye may be evaluated as 5/200.  For a concentric contraction of the visual field, with 6 to 15 degrees remaining, a 70 percent rating is authorized if the contraction is bilateral and a 20 percent rating, if unilateral, or each affected eye may be rated as 20/200.  Id.

For a concentric contraction of the visual field with 16 to 30 degrees remaining, a 50 percent evaluation is warranted if the contraction is bilateral; if it is unilateral, a 10 percent rating should be assigned or each affected eye should be rated as 20/100. For a concentric contraction of the visual field with 31 to 45 degrees remaining, a 30 percent rating is authorized for a bilateral contraction; if the contraction is unilateral a 10 percent should be assigned or each affected eye should be rated as 20/70.  Id.
 
For a concentric contraction of the visual field with 46 to 60 degrees remaining, a 10 percent rating is authorized, whether the contraction is unilateral or bilateral, or each affected eye may be rated as 20/50. 

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, visual acuity and visual field defect (expressed as a level of visual acuity) should be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25 and 38 C.F.R. § 4.77(c).


Factual Background

The Veteran's service treatment records indicate a diagnosis of glaucoma.  Shortly after his discharge from active duty, the Veteran successfully applied for service-connected disability compensation for this condition.  In a rating decision issued in February 1990, the RO assigned an initial 10 percent disability rating.  

The Veteran filed the pending increased rating claim in June 2010.  To help determine the current severity of the Veteran's eye disorder, the RO arranged for a VA examination in August 2010.  In his subsequent report, the examiner diagnosed Posner-Schlossman syndrome by history, history of retinal tear or detachment in the left eye, macular retinal pigment epithelial changes and mild atrophy of the left eye, posterior vitreous detachment in both eyes, presbyopia, and nuclear sclerotic cataracts of both eyes.  

The physical examination section of the August 2010 report indicates that no diplopia was present.  Corrected central visual acuity at a distance was 20/20 in the right eye and 20/25 in the left eye.  Uncorrected central visual acuity at a distance was 20/200 in both eyes.  According to the examiner, the Veteran's near vision was worse than his distance corrected vision.  The examiner explained that the Veteran was myopic and removed his glasses in order to read.  

The examiner conducted optical coherence tomography tests, which showed mild thinning of the retinal nerve fiber layer nasally and inferior in the right eye.  The left eye was normal.  The examiner described the Veteran's visual fields using a Goldmann chart.  With III4e stimulus, the visual field for the right eye was 55 degrees up, 50 degrees up nasally, 50 degrees nasally, 40 degrees down nasally, 60 degrees down, 75 degrees down temporally, 75 degrees temporally, and 65 degrees up temporally.  The visual field for the left eye was 50 degrees up, 55 degrees up nasally, 55 degrees nasally, 45 degrees down nasally, 50 degrees down, 75 degrees down temporally, 75 degrees temporally, and 60 degrees up temporally.  

Commenting on the Veteran's Posner- Schlossman syndrome, the examiner wrote that this condition "is a form of glaucoma associated with intermittent flares of mild inflammation in the eye with high intraocular pressures.  The condition tends to be episodic."  At the time of the examination, there was no active inflammation and intraocular pressure was not elevated.  The examiner also wrote that the "Goldmann visual field test showed no glaucomatous visual field defects."  

The August 2010 report was the first of two VA examinations which took place during the relevant appeal period (June 28, 2010 to the present).   In addition to the examination reports, treatment records from the ophthalmology clinic at Offutt Air Force Base include several visual acuity measurements.  According to a progress note from October 2010, the Veteran said that floaters were dominant in his left eye.  On examination, corrected visual acuity at a distance was 20/20- in the right eye and 20/25- in the left eye.  

According to a November 2010 ophthalmology clinic note, the Veteran's visual fields were examined.  The test results showed "a nasal step early in the right eye."  The same note indicated that the visual field was normal in the left eye.  An ophthalmology clinic note, dated May 13, 2011, indicates that, during an examination, visual fields were normal.  Corrected visual acuity at a distance was 20/50 in the right eye and 20/50 in the left eye.  

The Veteran returned to the ophthalmology clinic on November 10, 2011.  The records indicate that another visual fields examination took place and that peripheral vision was full to confrontation.  Corrected visual acuity at a distance was 20/20 in the right eye and 20/50 in the left eye.  The progress notes mention another appointment in May 2012.  At the time of this visit, the Veteran reported no vision problems and no worsening vision.  Corrected visual acuity at a distance was 20/15 in the right eye and 20/25+ in the left eye.  In November 2012, corrected visual acuity at a distance was 20/20 in the right eye and 20/25- in the left eye.  

In May 2013, the Veteran returned to the ophthalmology clinic for further monitoring of his eye condition.  Progress notes indicate normal intraocular pressure.  Corrected visual acuity at a distance was 20/20 in the right eye and 20/25- in the left eye.  In December 2014, the Veteran reported that his vision was stable, but he said he needed to close his left eye in order to read.  He also said that vision in his left eye was poor "due to large floater."  During this visit, corrected visual acuity at a distance was 20/20 in the right eye and 20/30 in the left eye.  According to ophthalmology clinic notes, dated June 2015, corrected visual acuity at a distance was 20/20 in the right eye and 20/50 in the left eye.  

The most recent VA eye examination took place in November 2015.  The examiner made five diagnoses: 1) Posner-Schlossman syndrome both eyes; 2) nuclear sclerotic cataracts both eyes; 3) retinal detachment status post cryotherapy left eye; 4) posterior vitreous detachment both eyes; and 5) macular degeneration left eye.

Describing the Veteran's medical history, the examiner indicated a "long history of Posner-Schlossman syndrome in both eyes."  To treat this condition the Veteran was taking timolol.  The examiner wrote that, "He has had a retinal detachment in the past in the left eye and that was treated with cryotherapy he believes.  Currently has no complaints regarding his eyes or vision."  

On examination, visual acuity at a distance in the right eye was 20/200 (uncorrected) and 20/40 or better (corrected); visual acuity at a distance in the left eye was 20/200 (uncorrected) and 20/40 or better (corrected).  Near vision in the right eye was 20/40 or better (uncorrected and corrected); near vision in the left eye was 20/40 or better (uncorrected and corrected).  

Unlike the August 2010 report, the November 2015 examination report indicates that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupils were round and reactive to light.  There was no anatomical loss of the eye; the Veteran did not have light perception only, extremely poor vision or blindness in either eye.  He had no astigmatism or diplopia.  Right eye pressure was 15.  Left eye pressure was 20.  

The examiner identified a visual field defect using a Goldmann chart.  With III4e stimulus, the visual field for the right eye was as follows (results are approximated based on chart): 42 degrees up, 47 degrees up nasally, 50 degrees nasally, 45 degrees down nasally, 60 degrees down, 70 degrees down temporally, 78 degrees temporally, and 59 degrees up temporally.  The visual field for the left eye was 58 degrees up, 50 degrees up nasally, 51 degrees nasally, 46 degrees down nasally, 41 degrees down, 65 degrees down temporally, 72 degrees temporally, and 50 degrees up temporally.  

The examiner indicated that his examination reflected a visual field contraction, but there was no loss of visual field and no scotoma.  Section IV of the report ("Eye conditions") indicated cataract and other lens conditions, glaucoma, retinal conditions and other eye conditions.  There were preoperative cataracts, but the examiner indicated that these were not visually significant.  Describing Glaucoma, the examiner specified that this meant Posner-Schlossman syndrome in both eyes, which required continuous medication for treatment - specifically timolol.  According to the examiner, the Veteran's decrease in visual acuity or other visual impairment was attributable to this glaucoma, but glaucoma did not cause scarring or disfigurement.  

Describing the Veteran's eye conditions in greater detail, the November 2015 examiner gave essentially the same information about Posner-Schlossman syndrome which has previously been described in the Board's summary of the August 2010 examination report.   According to the examiner, there was no active inflammation and intraocular pressure was not elevated.  The Goldmann visual field test showed a mild inferior depression in the left eye and full visual field on the right.  Optical coherence tomography showed a thinning retinal nerve fiber in the right eye and mild thinning in the left eye.  

The examiner described nuclear sclerotic cataracts as age related and "not visually significant at this point in time."  Likewise, posterior vitreous detachment of both eyes was due to age-related degeneration of the vitreous, which often causes floaters.  Retinal detachment of the left eye post cryotherapy was stable.  According to the examiner, macular degeneration of the left eye was the likely reason for the mildly decreased acuity in the left eye.  The examiner wrote that the Veteran had not had incapacitating episodes attributable to any eye condition and that his eye conditions had no functional impact on his ability to work.  

In a medical opinion, the examiner acknowledged that the Veteran was granted service connection for Posner-Schlossman glaucoma.  He wrote that, "There is currently no evidence for any functional disability related to this condition.  The visual acuity remains good in both eyes.  The visual field is full in the right eye and mildly constricted inferior in the left.  This mild visual field constriction is as likely as not from the glaucoma as glaucoma is well known to cause this type of constriction.  This causes no functional impairment whatsoever at this point however."  The examiner identified the other conditions -nuclear sclerotic cataracts, posterior vitreous detachment, left eye retinal detachment -as age related and unrelated to glaucoma.  According to the examiner it was as likely as not that left eye macular degeneration was caused by Posner-Schlossmann glaucoma.  

Based on the examiner's opinion concerning  left eye macular degeneration and his further opinion that limited visual fields were the result of Posner-Schlossman glaucoma and that decreased visual acuity was the result of left eye macular degeneration, the Board will assume that all documented impairments in visual acuity and visual fields are attributable to the Veteran's service-connected disability.  

The most recent available measurement of visual acuity comes from an ophthalmology clinic note, dated December 2015.  This note indicated corrected visual acuity at a distance was 20/20 in the right eye and 20/30 in the left eye.  

In response to a separate claim for TDIU, the RO asked the November 2015 VA examiner for an addendum report.  The RO asked the examiner to describe the effect of the Veteran's service-connected eye disability on his employment.  The examiner provided the requested addendum in October 2017.  According to the examiner, Posner- Schlossman glaucoma "is causing no functional impairment currently and does not limit his ability to function in an occupational environment.  The patient maintains good visual acuity with minimal visual field constriction that would not cause any impairment.  His visual function causes no limitations in terms of daily activities or occupational abilities."

In addition to the medical records and examination reports, the Board has considered the written statements and hearing testimony of the Veteran and his spouse.  In March 2011, the Veteran disputed the earlier diagnosis of glaucoma, indicating that he had Posner-Schlossman syndrome.  According to the Veteran, his current diagnosis did not reflect his limited depth perception or his need to cover his left eye in order to read.  The Veteran's wife sent the RO a letter in April 2011.  The information in her letter is essentially the same as the information provided by the Veteran in March.  In October 2011, the Veteran wrote that he was "able to see well enough, generally, to do most routine functions."  According to the Veteran, he had poor depth perception and it was difficult for him to read or write.  He indicated that, in order to write the letter, he needed to wear a patch over his left eye.  Both the Veteran and his spouse testified at the November 2012 Travel Board hearing.  At the hearing, the Veteran described "good correctable vision in the right eye to 20/20" but described poor depth perception in his left eye.  He testified that he only drives on familiar roads because of his eyes.       

Analysis

At the time of the August 2010 VA examination, the Veteran had corrected visual acuity at a distance of 20/20 in the right eye and 20/25 in the left eye. 

The August 2010 examiner wrote that there was a difference equal to two more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  This finding implicates 38 C.F.R. § 4.76(b)(3), which indicates that, under these circumstances, "evaluate based on corrected distance vision adjusted to one step poorer than measured."  Even after this adjustment, the measurements taken by the August 2010 VA examiner do not meet the criteria for a 10 percent rating based on visual acuity pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6066.

Corrected visual acuity was measured on several subsequent occasions during the relevant appeal period.  The greatest impairment is reflected by the ophthalmology clinic note, dated May 13, 2011.  During this appointment, corrected visual acuity at a distance was 20/50 in both eyes.  Applying DC 6066 to these measurements, a 10 percent rating is appropriate.  However, for most the appeal period, the Veteran's visual acuity did not meet the criteria for a compensable rating under DC 6066.

The Board has also considered the possibility of assigning a rating for impaired visual fields under 38 C.F.R. § 4.79, DC 6080.  Adding the visual field measurements recorded by the August 2010 VA examiner in the right eye results in a total of 470 degrees.  Dividing this sum by eight pursuant to 38 C.F.R. § 4.77(b) yields an average remaining visual field of 58.75 degrees.  Adding the August 2010 measurements for the left eye at each of the eight principal meridians results in a total of 465 degrees.  Dividing this sum by eight yields an average remaining visual field of 58.13 degrees.  

According to 38 C.F.R. § 4.79, Diagnostic Code 6080, remaining bilateral visual fields between 46 and 60 degrees are rated as 10 percent disabling.  The August 2010 measurements meet these criteria.  They do not meet the criteria for a higher rating 30 percent rating under DC 6080 - i.e., a bilateral concentric contraction of the visual field with 31 to 45 degrees remaining. 

Applying DC 6080 to the visual field measurements of the November 2015 VA examiner, the sum of the eight principal meridians in the right eye is 451 degrees.  Dividing this sum by eight yields an average remaining field of 56.38 degrees.  For the left eye, the sum of the eight principal meridians recorded by the November 2015 VA examiner is 433 degrees.  Dividing this sum by eight yields an average remaining field of 54.12 degrees.  Under DC 6080, these measurements likewise meet the criteria for a 10 percent rating for visual field contraction.  

The Veteran's currently assigned 10 percent rating is authorized by 38 C.F.R. § 4.79, DC 6013, which permits a "minimum" 10 percent rating for glaucoma requiring continuous medication.  The November 2015 VA examiner indicated that the Veteran does require continuous medication to control his Posner-Schlossman Syndrome.  

It is not inappropriate to combine the 10 percent rating previously assigned for glaucoma requiring continuous medication with a separate compensable for visual field contraction under DC 6080 because 38 C.F.R. § 4.77(c) specifically authorizes only the combination of ratings based on decreased visual acuity and separate ratings based on visual field defects.  This section does not authorize VA to combine a compensable rating based on visual fields with the medication-based 10 percent rating assigned under DC 6013.  

As the Board has indicated above, the May 13, 2011 visual acuity measurements support the assignment of a separate 10 percent rating under DC 6066.  The next available visual acuity tests, dated November 10, 2011, indicate that corrected visual acuity at a distance was 20/20 in the right eye and 20/50 in the left eye - i.e., on November 10, 2011, the Veteran no longer met the criteria for a 10 percent rating under DC 6066.  Nor did he meet the criteria for a 10 percent rating for impaired visual acuity in May 2012, when corrected visual acuity at a distance was 20/15 in the right eye and 20/25+ in the left eye.  The claims file includes at least six subsequent visual acuity test results and none of them meet the criteria for a 10 percent rating under DC 6066.  

Based on the ophthalmology note, dated May 13, 2011, the Board will assign a combined rating for impaired visual acuity and visual field defect under 38 C.F.R. § 4.77(c).  This regulation indicates that decreased visual acuity and visual field defects should be rated separately and then combined under the provisions of 38 C.F.R. § 4.25.  Table I ("Combined Ratings Table") of 38 C.F.R. § 4.25 provides that combining a 10 percent rating with a separate 10 percent rating yields a combined value of 19.  Under 38 C.F.R. § 4.25(a), this combined value "will then be converted to the nearest number divisible by 10, and the combined values ending in 5 will be adjusted upward."  Accordingly, because the rating criteria support the assignment of simultaneous 10 percent ratings for impaired visual acuity and visual field defects for the period between May 13, 2011 and November 10, 2011, for this period only, the Board will assign a 20 percent rating for this period under 38 C.F.R. § 4.77(c).  

In assigning this staged rating, the Board has resolved reasonable doubt in the Veteran's favor.  See 38 C.F.R. § 4.3.  The ophthalmology note dated May 13, 2011 indicates normal visual fields, which could suggest that the Veteran did not simultaneously experience symptoms which would justify compensable ratings under both DC 6066 and DC 6080.  However, there is no Goldmann chart available for the May 13, 2011 visual field test and, perhaps significantly, the August 2010 VA examiner had previously described the Veteran as having no glaucomatous visual field defects.  However, the Goldmann chart simultaneously submitted by the same examiner indicated a slight visual field contraction with remaining bilateral visual fields between 46 and 60 degrees - i.e., a slight contraction but still sufficient to meet the criteria for a compensable rating under DC 6080.  Resolving reasonable doubt in the Veteran's favor, the Board will assume that a similar visual field contraction persisted throughout the period between May 13, 2011 and November 10, 2011.     

Because no Goldmann chart is available between August 2010 and November 2015, it is equally reasonable to assume that the Veteran met the criteria for a 10 percent rating under DC 6080 throughout this entire period.  But for the period after November 10, 2011, this assumption is not especially significant to the Board's analysis because the Veteran's proven need for continuous medication for the treatment of Posner-Schlossman glaucoma means that he would be entitled to a 10 percent rating even if his visual field contraction temporarily left remaining bilateral visual fields greater than 60 degrees.  There is no evidence that the Veteran experienced a concentric contraction leaving visual fields of less than 46 degrees at any time during the relevant appeal period.  

The Board has considered other diagnostic codes which are potentially relevant to diseases of the eye, but finds that none of them apply to the evidence in the Veteran's case.  There is no evidence of incapacitating episodes associated with Posner- Schlossman glaucoma.  Likewise, there is no evidence of diplopia, no evidence suggesting the anatomical loss of an eye and no evidence that the Veteran's vision has ever been limited to light perception only.  See 38 C.F.R. § 4.79, Diagnostic Codes 6061-6064 (2016).  

For these reasons, the Veteran is entitled to schedular rating of 20 percent, but no higher, for his service-connected eye disorder for the period from May 13, 2011 to November 10, 2011.  For the remainder of the appeal period, the preponderance of the evidence weighs against his request for a rating in excess of 10 percent and his claim must be denied. 

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The written statements and hearing testimony of the Veteran satisfy the first step of the Thun inquiry.  Specifically, the Veteran's poor depth perception and his difficulty reading when his left eye is uncovered are not specifically contemplated by the schedular rating criteria.   However, the evidence fails to show that the Veteran's disability picture exhibits other related factors such as those described by the regulation as governing norms - for example, frequent hospitalization or marked interference with employment.  The eye treatment records in the Veteran's claims file appear to be complete and they do not describe any need for hospitalization for Posner-Schlossman glaucoma.  During his hearing testimony, the Veteran specifically testified that he did not believe that his eye disorder prevented him from working.  This conclusion is consistent with the November 2015 VA examination report, in which the examiner opined that the Veteran's eye conditions had no functional impact on his ability to work and the same examiner's October 2017 addendum opinion.   

The Veteran has submitted no other statements indicating that his eye disorders present symptoms which are not contemplated by the respective rating criteria. Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.


ORDER

Entitlement to a rating in excess of 10 percent for Posner-Schlossman glaucoma, from June 28, 2010 to May 13. 2011, is denied.

Entitlement to an increased rating of 20 percent, but no higher, for Posner-Schlossman glaucoma is granted, from May 13, 2011 to November 10, 2011.

Entitlement to a rating in excess of 10 percent for Posner-Schlossman glaucoma, from November 10, 2011 to the present, is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


